DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/08/2022 has been entered.  Claims 1, 4-6, 8-9, 11, 14, 17-19, 21-22, and 24 have been amended; claims 3, 13, 16 and 26 have been canceled; and no new claims have been added.  Claims 1-2, 4-12, 14-15 and 17-25 remain pending in the application.  The rejections of claims 1-26 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claims 1, 9, 14 and 22. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-2, 4-12, 14-15 and 17-25 over the art of record have been considered, but are not persuasive.
	On page 8 of the Remarks filed on 02/08/2022 (hereinafter “Remarks”), Applicant asserts that independent claims 1 and 14, as amended, differ from Wang in several respects.  In particular, Applicant asserts 
Wang discloses that there may be multiple ACK bits transmitted to the same uplink (UL) slot. Only one of the multiple PDCCHs may be used to map to PUCCH resources, however. To determine the PUCCH resource, only one of the multiple PUCCHs may be used to map to PUCCH resources. The other PDCCHs are ignored (e.g., any RI bits and CCE index of the CCE carrying the RI bits in the other PDCCHs are ignored and not used to map to PUCCH resources). That is to say, Wang discloses that the PUCCH resource is determined according to the CCE index - where the CCE is the resource used for PDCCH transmission - not the information carried in the PDCCH content (emphasis added).

in the other PDCCHs are ignored and not used to map to PUCCH resources).  From these statements, it is clear that the RI bits and CCE index of the CCE carrying the RI bits are included in the PDCCHs themselves and that only one of the PDCCHs carrying this information is used to map to PUCCH resources.  All other PDCCHs carrying the information (RI bits and CCE index of the CCE carrying the RI bits) are ignored.  Contrary to Applicant’s assertion, the RI bits and CCE index of the CCE carrying the RI bits included in the PDCCHs reads on the claimed plurality of first downlink control channels comprise indication information.  Applicant’s claim language does not state specifically what the indication information is, so any content in the PDCCH that indicates target uplink resources reads on indication information of target uplink resources.
	Regarding claims 9 and 22, on pages 9 and 10 of the Remarks, Applicant asserts that claims 9 and 22 have been amended to specify that the bae station sends first downlink control channel to a terminal device, wherein the first downlink control channel comprises first indication information that comprises the target channel access scheme and a starting position of the target uplink resource.  Regarding the Koorapaty reference, cited in combination with Song as teaching former claim 13, now amended claim 9, Applicant states that independent claims 9 and 22, as amended, are distinguishable from Koorapaty for similar reasons.  However, no substantive arguments/remarks are provided to support Applicant’s assertion that Koorapaty does not teach the new limitations of claim 9 (former dependent claim 13).  Thus, for the reasons set forth herein, 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 has been placed in the record and considered by the examiner.

Claim Objections
Claims 1-2, 4-12, 14-15 and 17-25 are objected to because of the following informalities: 
in the first limitation of claim 1, “receiving, by a terminal device, first downlink control channel . . .” should be changed to --receiving, by a terminal device, a first downlink control channel . . .--;
in the first limitation of claim 9, “sending, by a base station, first downlink control channel . . .” should be changed to -- sending, by a base station, a first downlink control channel. . .--;
in claim 14, “wherein the transceiver is configured to receive first downlink control channel” should be changed to --wherein the transceiver is configured to receive a first downlink control channel . . .--; and 
in claim 22, “wherein the transceiver is configured to send first downlink control channel” should be changed to --wherein the transceiver is configured to send a first downlink control channel . . .--.
	Claims 2, 4-8, 10-12, 15, 17-21 and 23-25 are objected to due to their dependency from claims 1, 9, 14 and 22.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US PG Pub 2020/0170008 A1, hereinafter “Sun”), in view of Wang et al. (US PG Pub 2019/0313401 A1, hereinafter “Wang”), as supported by provisional application number 62/654302 filed on 04/06/2018.
	Regarding claim 1, Sun teaches a method for determining a channel access scheme, comprising: receiving, by a terminal device, first downlink control channel sent by a base station (FIG. 9, step 910 illustrating communication of UL control resource configuration from BS to UE; ¶ [0063] discloses that the BS may transmit UL and/or DL scheduling grants to the UE via a PDCCH {i.e. downlink control channel}), wherein the first downlink control channel comprises first indication information, wherein the first indication information is used for the terminal device to determine a 5target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type in a UL grant to a UE) corresponding to a target uplink resource (¶¶ [0105], [0108], [0109] discloses that the BS transmits DCI that includes an UL grant with an a UL control resource indicator (reads on target uplink resource) and wherein the target uplink resource is used for transmitting a target uplink channel (¶ [0110] discloses that UE transmits an UL control signal (e.g., including an HARQ ACK/NACK) to the BS using the identified resource {the UL control signal is necessarily transmitted on an uplink channel); wherein the target uplink channel comprises a first uplink control channel (¶ [0063] discloses that the UE transmits an UL communication signal (i.e. such as the UL control signal disclosed in ¶ [0110]) to the BS via a PUCCH (i.e. first uplink control channel) according to an UL scheduling grant (i.e. such as the UL grant in ¶ [0108]), and the first downlink control channel comprises information for determining a target uplink resource of the first uplink control channel (¶¶ [0102], [0105], [0109]; see also FIGs. 5 and 6 illustrating that the UL Resource indicator corresponds to an UL Control Resource which is a control resource in a particular subband (i.e. a particular uplink control channel).
	Sun does not teach determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to at least one of at least two pieces of first indication information, when a plurality of first downlink control channels comprise indication information of target uplink resources of a plurality of first uplink control channels with a same time unit, wherein each of the plurality of first downlink control channels comprises indication information of a target uplink resource, and at least two first downlink control channels of the plurality of first downlink control channels comprise the first indication information.
	In analogous art, Paragraph 0095 and FIG. 8 of Wang teaches that the base station transmits multiple PDCCHs to the UE and the PDCCHs include information corresponding to PUCCH resources to be used by the UE for uplink communications to the base station (i.e. each of a plurality of first downlink control channels comprises indication information of a target uplink resource of a first uplink control channel).  Multiple PDCCHs may be transmitted from BS to UE on multiple slots . . . Accordingly, there may be multiple ACK bits transmitted on the same UL slot (i.e. target uplink resources of the uplink control channels have a same time unit). Only one of the multiple PDCCHs may be used to map to PUCCH resources. The other PDCCHs are ignored. The PDCCH received at the UE (e.g., transmitted by the BS) in the most recent/last slot in time is used to map to PUCCH resources.  	Therefore, it would have been obvious to one of ordinary skill in the art, to modify Sun for the UE to determine the target channel access scheme corresponding to the indication of a PUCCH resource included in the PDCCH received at the UE in the most recent/last slot in time (i.e. one of the at least two pieces of first indication information) as taught by Wang.  One would have been motivated to do so in order for the UE to utilize the most current resource allocation provided by the network in determining the channel access scheme, thereby ensuring that the UE transmits on the resource expected by the base station which, in turn, increases system throughput.

	Regarding claim 4, Sun does not explicitly teach wherein determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to the at least one of the at least two pieces of first indication information comprises: determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to last first indication information of the at least two pieces of first indication information.
	In analogous art, Paragraph 0095 and FIG. 8 of Wang teaches that the base station transmits multiple PDCCHs to the UE and the PDCCHs include information corresponding to PUCCH resources to be used by the UE for uplink communications to the base station.  Multiple PDCCHs may be transmitted from BS to UE on multiple slots . . . Accordingly, there may be last first indication information of the at least two pieces of first indication information) is used to map to PUCCH resources.  	
	Therefore, it would have been obvious to one of ordinary skill in the art, to modify the combination of Sun and Wang for the UE to determine the target channel access scheme corresponding to the indication of a PUCCH resource included in the PDCCH received at the UE in the most recent/last slot in time (i.e. last first indication information of the at least two pieces of first indication information) as further taught by Wang.  One would have been motivated to do so in order for the UE to utilize the most current resource allocation provided by the network in determining the channel access scheme, thereby ensuring that the UE transmits on the resource expected by the base station which, in turn, increases system throughput.

EXAMINER NOTE:  Applicant amended the second limitation of claim 14 to add the language “at least one of at least two pieces of the first indication information in” after “based on” and before “the first downlink control channel.”  However, Applicant appears to have inadvertently forgotten to underline the added language as required by MPEP §714 II. C.  To foster compact prosecution, the added language is treated as though it were properly underlined.
	
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 3 user equipment 300) for determining a channel access scheme, comprising: a processor (FIG. 3 processor 302) and a transceiver (FIG. 3 transceiver 310).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 2, 5, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Wang, and further in view of Salem et al. (US PG Pub 2019/0253200 A1, hereinafter “Salem”).
	Regarding claim 2, the combination of Sun and Wang does not explicitly teach wherein the first downlink control channel further comprises information for scheduling transmission of a first downlink data channel, and the first uplink control channel is used for transmitting HARQ-ACK information corresponding to the first downlink data channel.
	In analogous art, Salem teaches wherein the first downlink control channel (FIG. 7 PDCCH) further comprises information for scheduling transmission (FIG. 7 DCI) of a first downlink data channel (FIG. 7 PDSCH including TB 362), and the first uplink control channel (FIG. 7 PUCCH) is used for transmitting HARQ-ACK information (FIG. 7 PUCCH including A/N 364) corresponding to the first downlink data channel (¶¶ [0060] – [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Wang to implement the teachings of Salem.  One would have been motivated to do so in order to improve reliability of uplink wireless communication in unlicensed spectrum, so that mobile operators can offload transmission of downlink data and corresponding HARQ feedback to unlicensed spectrum, thereby enabling mobile operators to increase throughput to meet continuously increasing traffic load. (Salem ¶¶ [0006], [0007])

	Regarding claim 5, the combination of Sun and Wang does not explicitly teach wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) and the target uplink resource is a PUCCH resource, a Physical Downlink Control Channel (PDCCH) for determining the PUCCH resource comprises the first downlink control information.
In analogous art, Salem teaches wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) (FIG. 7 PUCCH) and the target uplink resource is a PUCCH resource (FIG. 7 PUCCH including A/N 364), a Physical Downlink Control Channel (PDCCH) (FIG. 7 PDCCH) for determining the PUCCH resource comprises the first downlink control information (FIG. 7 DCI 360 with dotted line pointing to A/N 364 (i.e. DCI 360 includes indication information of the resources in the PUCCH for transmitting A/N 364), ¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Wang to implement the teachings of Salem.  One would have been motivated to do so in order to improve reliability of uplink wireless communication in unlicensed spectrum, so that mobile operators can offload transmission of downlink data and corresponding HARQ feedback to unlicensed spectrum, thereby enabling mobile operators to increase throughput to meet continuously increasing traffic load. (Salem ¶¶ [0006], [0007])

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Wang, and further in view of Koorapaty et al. (US PG Pub 2019/0159253 A1, hereinafter “Koorapaty”).
	Regarding claim 6, the combination of Sun and Wang does not explicitly teach determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource based on a first rule; re-determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to the first indication information when the terminal device receives the first indication information sent by the base station before executing the target channel access scheme.
	In analogous art, Koorapaty teaches determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource based on a first rule (¶¶ [0128] – [0129] disclose that UE obtains an indication of a type of LBT procedure to perform before transmitting uplink data over one or more subframes indicated in a received uplink grant.   Thus the target channel access scheme corresponds to the target uplink resource; ¶ [0131] discloses that obtaining the LBT type may comprise obtaining a predetermined default LBT type. For example, wireless device 110 may be preconfigured to use a category 4 LBT procedure unless otherwise signaled by network node 120 (reads on determining the target channel access scheme based on a first rule); re-determining, by the terminal device, the target channel access scheme corresponding to the target uplink resource according to the first indication information when the terminal device receives the first indication information sent by the base station before executing the target channel access scheme (¶¶ [0128], [0129] and [0131] when read in context teach that when the network node signals the UE to use a particular LBT procedure such as category 4 LBT, a CCA or no LBT procedure (i.e. target channel access scheme) along with an uplink grant (i.e. first indication information) including a burst of 3 subframes each comprising three symbols (i.e. target uplink resource), the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Wang to implement the teachings of Koorapaty.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty ¶ [0005])

	Regarding claim 7, Sun does not explicitly teach wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1.
	In analogous art, Koorapaty teaches wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1 (¶ [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun, Wang and Koorapaty to implement the further teaching of Koorapaty.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty ¶ [0005])

Regarding claim 8, Sun teaches wherein the first indication information comprises the target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type {i.e. target channel access scheme} in a UL grant to a UE {i.e. the UL scheduling grant transmitted in the PDCCH reads on the first indication information}).
 a starting position of the target uplink resource.
In analogous art, Koorapaty teaches wherein the first indication information comprises a starting position of the target uplink resource (¶¶ [0046], [0099] starting symbol indicated by uplink grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Wang to implement the teachings of Koorapaty.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty ¶ [0005])
	
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Koorapaty.
	Regarding claim 9, Sun teaches a method for determining a channel access scheme, comprising: sending, by a base station, first downlink control channel to a terminal device (FIG. 9, step 910 illustrating communication of UL control resource , wherein the first downlink control channel comprises first indication information, wherein the first indication information is used for the terminal device to determine a 5target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type in a UL grant to a UE) corresponding to a target uplink resource (¶¶ [0105], [0108], [0109] discloses that the BS transmits DCI that includes an UL grant with an a UL control resource indicator (reads on target uplink resource) and the target uplink resource is used for transmitting a target uplink channel (¶ [0110] discloses that UE transmits an UL control signal (e.g., including an HARQ ACK/NACK) to the BS using the identified resource {the UL control signal is necessarily transmitted on an uplink channel); wherein the first indication information comprises the target channel access scheme (¶ [0120] In some embodiments, the BS may indicate a LBT category type {i.e. target channel access scheme} in a UL grant to a UE {i.e. the UL scheduling grant transmitted in the PDCCH reads on the first indication information}); wherein the target uplink channel comprises a first uplink control channel (¶ [0063] discloses that the UE transmits an UL communication signal (i.e. such as the UL control signal disclosed in ¶ [0110]) to the BS via a PUCCH (i.e. first uplink control channel) according to an UL scheduling grant (i.e. such as the UL grant in ¶ [0108]), and the first downlink control channel comprises information for determining a target uplink resource of the first uplink control channel (¶¶ [0102], [0105], [0109]; see also FIGs. 5 and 6 illustrating that the UL Resource indicator corresponds to an UL Control Resource which is a control resource in a particular subband (i.e. a particular uplink control channel).
Sun does not explicitly teach wherein the first indication information comprises a starting position of the target uplink resource.
wherein the first indication information comprises: a starting position of the target uplink resource (¶¶ [0046], [0099] starting symbol indicated by uplink grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun to implement the teachings of Koorapaty.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty ¶ [0005])

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 9, including an apparatus (FIG. 4 base station 400) for determining a channel access scheme, comprising: a processor (FIG. 4 processor 402) and a transceiver (FIG. 4 transceiver 410).

Claims 10-11 and 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Koorapaty, and further in view of Salem et al. (US PG Pub 2019/0253200 A1, hereinafter “Salem”).
	Regarding claim 10, the combination of Sun and Koorapaty does not explicitly teach wherein the first downlink control channel further comprises information for scheduling transmission of a first downlink data channel, and the first uplink control channel is used for transmitting HARQ-ACK information corresponding to the first downlink data channel.
	In analogous art, Salem teaches wherein the first downlink control channel (FIG. 7 PDCCH) further comprises information for scheduling transmission (FIG. 7 DCI) of a first downlink data channel (FIG. 7 PDSCH including TB 362), and the first uplink control channel (FIG. 7 PUCCH) is used for transmitting HARQ-ACK information (FIG. 7 PUCCH including A/N 364) corresponding to the first downlink data channel (¶¶ [0060] – [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Koorapaty to implement the teachings of Salem.  One would have been motivated to do so in order to improve reliability of uplink wireless communication in unlicensed spectrum, so that mobile operators can offload transmission of downlink data and corresponding HARQ feedback to unlicensed spectrum, thereby enabling mobile operators to increase throughput to meet continuously increasing traffic load. (Salem ¶¶ [0006], [0007])

	Regarding claim 11, the combination of Sun and Koorapaty does not explicitly teach wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) and the target uplink resource is a PUCCH resource, a Physical Downlink Control Channel (PDCCH) for determining the PUCCH resource comprises the first indication information.
	In analogous art, Salem teaches wherein when the target uplink channel is a Physical Uplink Control Channel (PUCCH) (FIG. 7 PUCCH) and the target uplink resource is a PUCCH resource (FIG. 7 PUCCH including A/N 364), a Physical Downlink Control Channel (PDCCH) (FIG. 7 PDCCH) for determining the PUCCH resource comprises the first indication information (FIG. 7 DCI 360 with dotted line pointing to A/N 364 (i.e. DCI 360 includes indication information of the resources in the PUCCH for transmitting A/N 364), ¶ [0063]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Koorapaty to implement the teachings of Salem.  One would have been motivated to do so in order to improve reliability of uplink wireless communication in unlicensed spectrum, so that mobile 

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 10.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Koorapaty, and further in view of Koorapaty et al. (US PG Pub 20190150196 A1, hereinafter “Koorapaty II”).
	Regarding claim 12, the combination of Sun and Koorapaty does not explicitly teach wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1.
	In analogous art, Koorapaty II teaches wherein the target channel access scheme comprises Category 4 Listen Before Talk (Cat-4 LBT), and a channel access priority is 1 (¶ [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Koorapaty to implement the teaching of Koorapaty II.  One would have been motivated to do so in order for the network node to implement signaling parameters to solve problems encountered for uplink transmission in unlicensed spectrum and increase efficiency of LTE in unlicensed spectrum, thereby increasing overall system throughput.  (Koorapaty II ¶¶ [0006] – [0007])

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 12.

Conclusion
 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413